UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2013 – May 31, 2014 Item 1: Reports to Shareholders Semiannual Report | May 31, 2014 Vanguard New York Tax-Exempt Funds Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control.
